Name: Regulation (EC) No 1445/2007 of the European Parliament and of the Council of 11 December 2007 establishing common rules for the provision of basic information on Purchasing Power Parities and for their calculation and dissemination (Text with EEA relevance )
 Type: Regulation
 Subject Matter: national accounts;  economic analysis;  information technology and data processing;  EU finance;  communications;  EU institutions and European civil service;  regions and regional policy
 Date Published: nan

 20.12.2007 EN Official Journal of the European Union L 336/1 REGULATION (EC) No 1445/2007 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 December 2007 establishing common rules for the provision of basic information on Purchasing Power Parities and for their calculation and dissemination (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) In order to obtain a direct comparison of Gross Domestic Product (GDP) in volume terms between Member States, it is essential for the Community to have Purchasing Power Parities (hereinafter referred to as PPPs) which eliminate the differences in the level of prices between Member States. (2) The Community PPPs need to be produced in accordance with a harmonised methodology, consistent with Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (3) which lays down a framework for the construction of national accounts in the Member States. (3) Member States are encouraged to produce data for regional PPPs. (4) Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund (4) provides that the regions eligible for funding from the Structural Funds under the convergence objective are to be regions corresponding to level 2 of the common classification of territorial units for statistics within the meaning of Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (5). The GDP per capita of such regions, measured in PPPs and calculated on the basis of Community figures for the period 2000 to 2002, is less than 75 % of the average GDP of the EU-25 for the same reference period. In the absence of regional PPPs, national PPPs should serve to establish the list of regions which could benefit from the Structural Funds. National PPPs can also be used to determine the amount of funds to be allocated to each region. (5) Regulation (EC) No 1083/2006 provides that the Member States eligible for funding from the Cohesion Fund are to be those whose gross national income (GNI) per capita, measured in PPPs and calculated on the basis of Community figures for the period 2001 to 2003, is less than 90 % of the average GNI of the EU-25 and which have a programme for meeting the economic convergence conditions referred to in Article 104 of the Treaty. (6) Article 1 of Annex XI to the Staff Regulations of officials of the European Communities, laid down in Regulation (EEC, Euratom, ECSC) No 259/68 of the Council (6) (hereinafter referred to as Staff Regulations) provides that, for the purposes of the review provided for in Article 65(1) of the Staff Regulations, the Commission (Eurostat) are to draw up every year before the end of October a report on changes in the cost of living in Brussels, the economic parities between Brussels and certain places in the Member States, and changes in the purchasing power of salaries in national civil services in central government. (7) Every year the Commission (Eurostat) already collects basic information on PPPs from the Member States on a voluntary basis. This operation has become an established practice in the Member States. However, a legal framework is necessary to ensure the sustainable development, production and dissemination of PPPs. (8) Provision of preliminary results on a regular basis, as is currently the practice, should be maintained in order to keep the most recent possible figures available. (9) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7). (10) In particular, power should be conferred on the Commission to adapt the definitions, to adjust the basic headings in Annex II and to define quality criteria. Since those measures are of general scope and designed to amend non-essential elements of this Regulation, inter alia by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny laid down in Article 5a of Decision 1999/468/EC. (11) Since the objective of this Regulation, namely the establishment of common rules for the provision of basic information on purchasing power parities and for their calculation and dissemination, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (12) The Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (8), has been consulted in accordance with Article 3 of that Decision, HAVE ADOPTED THIS REGULATION: Article 1 Objective The objective of this Regulation is to establish common rules for the provision of basic information on PPPs, and for their calculation and dissemination. Article 2 Scope 1. The basic information to be provided shall be those data necessary to calculate and ensure the quality of PPPs. That basic information shall include prices, GDP expenditure weights and other data listed in Annex I. Data shall be collected with the minimum frequency provided for in Annex I. More frequent collection of data shall take place only in exceptional and justified circumstances. 2. PPPs shall be calculated from the national annual average prices of goods and services, using basic information relating to the economic territory of the Member States as provided for by the European system of national and regional accounts in the Community (hereinafter referred to as ESA 95). 3. PPPs shall be calculated in accordance with the basic headings as listed in Annex II, consistent with the related GDP classifications defined in Regulation (EC) No 2223/96. Article 3 Definitions For the purpose of this Regulation the following definitions shall apply: (a) Purchasing Power Parities (PPPs) shall mean spatial deflators and currency converters that eliminate the effects of the differences in price levels between Member States thus allowing volume comparisons of GDP components and comparisons of price levels. (b) Purchasing Power Standard (PPS) shall mean the artificial common reference currency unit used in the European Union to express the volume of economic aggregates for the purpose of spatial comparisons in such a way that price level differences between Member States are eliminated. (c) Prices shall mean the purchaser prices paid by the final consumers. (d) Expenditure weights shall mean the shares of expenditure components in current-price GDP. (e) Basic heading shall mean the lowest level of aggregation of items in the GDP breakdown for which parities are calculated. (f) Items shall mean goods or services precisely defined for use in price observation. (g) Actual and imputed rentals shall have the meaning attributed to it in Commission Regulation (EC) No 1722/2005 (9). (h) Compensation of employees shall have the meaning attributed to it in Regulation (EC) No 2223/96. (i) Temporal adjustment factors shall mean factors used to adjust average prices obtained at the time of survey to annual average prices. (j) Spatial adjustment factors shall mean factors used to adjust average prices obtained from one or more locations within the economic territory of a Member State to national average prices. (k) Representative items shall mean those which are, or are considered to be, in terms of relative total expenditure within a basic heading, among the most important items purchased in national markets. (l) Representativity indicators shall mean markers or other indicators identifying those items that Member States have selected as representative. (m) Equi-representativity shall mean a property required of the composition of the item list for a basic heading, each Member State being able to price that number of representative products which is commensurate with the heterogeneity of the products and price levels covered by the basic heading and its expenditure on the basic heading. (n) Transitive shall mean the property whereby a direct comparison between any two Member States yields the same result as an indirect comparison via any other Member State. (o) Mistake shall mean a use of incorrect basic information or an inappropriate application of the calculation procedure. (p) Reference year shall mean a calendar year to which specific annual results refer. (q) Fixity shall mean that when results are calculated originally for a group of Member States and then later the results are calculated for a wider group of Member States, the PPPs between the original group of Member States shall nevertheless be preserved. Article 4 Roles and responsibilities 1. The Commission (Eurostat) shall be responsible for: (a) coordinating the provision of the basic information; (b) calculating and publishing PPPs; (c) ensuring the quality of PPPs, in accordance with Article 7; (d) developing and communicating methodology, in consultation with the Member States; (e) ensuring that the Member States have the opportunity to comment on PPP results prior to publication and that due account be taken of any such comment; and (f) drafting and disseminating the methodological manual referred to in point 1.1 of Annex I. 2. Member States shall follow the procedure set out in Annex I when providing basic information. Member States shall provide written approval of the survey results for which they are responsible, once the process of data validation has been completed, as specified in point 5.2 of Annex I, within a period of no longer than one month. Member States shall approve the data collection methodology and check the plausibility of data, including items of basic information provided by the Commission (Eurostat). Article 5 Transmission of basic information 1. Member States shall transmit the basic information listed in Annex I to the Commission (Eurostat) in accordance with the existing Community provisions on transmission of data. 2. The basic information listed in Annex I shall be transmitted in the technical format and within the time periods specified in that Annex. 3. In cases where items of basic information are supplied to Member States by the Commission (Eurostat), the Commission shall transmit a method statement to enable the Member States to conduct a plausibility check. Article 6 Statistical units 1. The basic information listed in Annex I shall be obtained either from statistical units as defined in Council Regulation (EEC) No 696/93 (10) or from other sources which yield data meeting the quality requirements specified in point 5.1 of Annex I. Each Member State shall notify the type of the statistical unit or source to the Commission when transmitting the data. 2. The statistical units called upon by the Member States to provide data or to cooperate in data collection shall allow monitoring of the prices actually charged and shall give honest and complete information at the time it is requested. Article 7 Quality criteria and control 1. The Commission (Eurostat) and the Member States shall set up a system for quality control based on reports and assessments as specified under point 5.3 of Annex I. 2. Member States shall provide the Commission (Eurostat), at its request, with all information necessary to evaluate the quality of the basic information listed in Annex I. Member States shall also provide the Commission (Eurostat) with the details and the reasons for any subsequent changes in the methods used or any deviation from the methodological manual specified in Annex I. 3. Member States shall provide the Commission (Eurostat) with quality reports on the surveys for which they are responsible, as specified in Section 5 of Annex I. 4. The common criteria on which the quality control is based and the structure of the quality reports, as specified under point 5.3 of Annex I, shall be laid down in accordance with the regulatory procedure with scrutiny specified in Article 11(3). Article 8 Periodicity The Commission (Eurostat) shall calculate PPPs with reference to each calendar year. Article 9 Dissemination 1. The Commission (Eurostat) shall publish the final annual results no later than 36 months after the end of the reference year. Publication shall be based on data available to the Commission (Eurostat) no later than three months before the publication date. Nothing in this paragraph shall affect the right of the Commission (Eurostat) to publish preliminary results earlier than 36 months after the end of the reference year and the Commission (Eurostat) shall make these publicly available, including on its website. 2. The results published by the Commission (Eurostat) at an aggregated level for each Member State shall include at least the following: (a) PPPs at the level of GDP; (b) PPPs for private household consumption expenditure and actual individual consumption; (c) price level indices relative to the Community average; and (d) GDP, private household consumption expenditure and actual individual consumption and respective per capita figures in PPS. 3. If results are calculated for a wider group of countries, the PPPs of the Member States shall nevertheless be preserved, in pursuance of the principle of fixity. 4. Published final PPPs shall generally not be revised. However, in the event of mistakes falling within the scope of Section 10 of Annex I, corrected results shall be published in accordance with the procedure laid down therein. Exceptional general revisions shall be carried out if, owing to changes to the concepts underlying ESA 95 that affect PPP results, the volume index of GDP for any Member State changes by more than one percentage point. Article 10 Correction coefficients Member States shall not be required to undertake surveys solely for the purpose of establishing the correction coefficients to be applied to the remuneration and pensions of Community officials and other servants in accordance with the Staff Regulations. Article 11 Committee procedure 1. The Commission shall be assisted by the Statistical Programme Committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 12 Implementing measures 1. The measures necessary for the implementation of the provisions of this Regulation, including measures to take account of economic and technical changes, shall be adopted, insofar as this does not involve a disproportionate increase in costs for the Member States, as laid down in paragraphs 2 and 3. 2. The following measures necessary for implementation of this Regulation shall be adopted in accordance with the regulatory procedure referred to in Article 11(2): (a) the definition of a set of minimum standards in order to achieve the essential comparability and representativity of the data as specified under points 5.1 and 5.2 of Annex I; (b) the definition of precise requirements as to the methodology to be used as specified in Annex I; and (c) the establishment and adjustment of detailed descriptions of the content of basic headings, provided that these remain compatible with ESA 95 or any succeeding system. 3. The following measures designed to amend non-essential elements of this Regulation, inter alia by supplementing it with new elements, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(3): (a) the adaptation of the definitions; (b) the adjustment of the list of basic headings (as specified in Annex II); and (c) the definition of quality criteria and the structure of the quality reports, pursuant to Article 7(4). Article 13 Financing 1. The Member States shall receive from the Commission a financial contribution of a maximum of 70 % of the costs eligible under the Commission's grant rules. 2. The amount of such financial contribution shall be fixed as part of the annual budgetary procedures of the European Union. The budget authority shall determine the appropriations available each year. Article 14 Review and report The provisions of this Regulation shall be reviewed five years after its entry into force. It shall be revised, if appropriate, on the basis of a Commission report and proposal, submitted to the European Parliament and the Council. Article 15 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 December 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President M. LOBO ANTUNES (1) OJ C 318, 23.12.2006, p. 45. (2) Position of the European Parliament of 26 April 2007 (not yet published in the Official Journal) and Council Decision of 13 November 2007. (3) OJ L 310, 30.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 1267/2003 of the European Parliament and of the Council (OJ L 180, 18.7.2003, p. 1). (4) OJ L 210, 31.7.2006, p. 25. Regulation as amended by Regulation (EC) No 1989/2006 (OJ L 411, 30.12.2006, p. 6). (5) OJ L 154, 21.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 105/2007 (OJ L 39, 10.2.2007, p. 1). (6) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1895/2006 (OJ L 397, 30.12.2006, p. 6). (7) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (8) OJ L 181, 28.6.1989, p. 47. (9) Commission Regulation (EC) No 1722/2005 of 20 October 2005 on the principles for estimating dwelling services for the purpose of Council Regulation (EC, Euratom) No 1287/2003 on the harmonisation of gross national income at market prices (OJ L 276, 21.10.2005, p. 5). (10) Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community (OJ L 76, 30.3.1993, p. 1). Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX I METHODOLOGY 1. METHODOLOGICAL MANUAL AND WORK PROGRAMME 1.1. A methodological manual will be provided by the Commission (Eurostat), following consultation with the Member States, describing the methods used at the various stages of compiling PPPs, including the methods for estimating missing basic information and for estimating missing parities. The methodological manual will be revised whenever a significant change to the methodology is made. It may introduce new methods to improve data quality, reduce costs or lessen the burden on data suppliers. 1.2. The Commission (Eurostat) will establish, by 30 November each year and in consultation with the Member States, an annual Work Programme for the following calendar year setting out the timetable for the specification and the provision of the basic information required for that year. 1.3. The annual Work Programme will determine the format for provision of data to be used by the Member States, and any other actions necessary in order to accomplish the calculation and publication of PPPs. 1.4. The basic information supplied according to point 1.2 may be revised, but the results for the reference year will be calculated from information available according to the timetable specified in Article 9. Where information is not complete or not available at that date, the Commission (Eurostat) will estimate the missing basic information. 1.5. Should a Member State fail to submit complete basic information, it will specify why the information is incomplete, when it will submit complete information or, if appropriate, why complete information cannot be provided. 2. BASIC INFORMATION 2.1. Basic information items For the purpose of this Regulation, basic information pursuant to Articles 2 and 4 and the minimum frequency of new data supply will comprise and be provided as follows: Basic information Minimum frequency GDP expenditure weights (1) Annual Actual and imputed rentals (2) Annual Compensation of employees Annual Temporal adjustment factors Annual Prices of consumer goods and services and related representativity indicators 3 years (3) Prices of equipment goods 3 years Prices of construction projects 3 years Spatial adjustment factors 6 years 2.2. Procedure for obtaining basic information The Commission (Eurostat), after taking account of the views of the Member States, will determine the sources and data suppliers to be used for each of the above items of basic information. If the Commission (Eurostat) obtains basic information from a data supplier other than a Member State, the latter will be relieved of the obligations set out in points 5.1.4 to 5.1.13. 3. NATIONAL AVERAGE PRICES 3.1. Notwithstanding the provisions of Article 2(2), data collection may be limited to one or more locations within the economic territory. Such data may be used for PPP calculations provided that they are accompanied by appropriate spatial adjustment factors. Such spatial adjustment factors will be used to adjust survey data in the relevant locations to those representative of the national average. 3.2. Spatial adjustment factors will be supplied at basic heading level. They will be no more than six years old at the reference period of the survey. 4. ANNUAL AVERAGE PRICES Notwithstanding the provisions of Article 2(2), data collection may be limited to a specific period of time. Such data may be used for PPP calculations provided that they are accompanied by appropriate temporal adjustment factors. Such temporal adjustment factors will be used to adjust survey data in this period to those representative of the annual average. 5. QUALITY 5.1. Minimum standards for basic information 5.1.1. The list of items to be priced will be designed to comprise items whose specifications ensure comparability between countries. 5.1.2. The list of items to be priced will be designed so that each Member State can indicate at least one representative item which can be priced in at least one other Member State for each basic heading. 5.1.3. The item list will be designed in order to achieve the highest practicable level of equi-representativity so that, as a minimum, each country has to price one representative item for each basic heading and this representative item has to be priced by at least one other country. 5.1.4. Each Member State will price items according to the specifications in the item list. 5.1.5. Each Member State will price a sufficient number of items within each basic heading that are available in its market, even though they may not be considered as representative of that basic heading. 5.1.6. Each Member State will supply prices of at least one representative item within each basic heading. The representative items will be indicated by a representativity indicator. 5.1.7. Each Member State will collect a sufficient number of price quotations for each item priced to ensure a reliable average price per item taking account of its market structure. 5.1.8. The selection of outlet types will be designed to adequately reflect the domestic pattern of consumption within the Member State according to the item. 5.1.9. The outlet selection in a location will be designed to adequately reflect the pattern of consumption of the residents of the location and the availability of items. 5.1.10. Each Member State will supply the Commission (Eurostat) with data on compensation of employees for selected occupations with reference to the sector General Government (S 13) as defined in ESA 95. 5.1.11. Each Member State will supply the Commission (Eurostat) with temporal adjustment factors which allow calculation of PPPs from prices collected at a specific time which adequately reflect the annual average price level. 5.1.12. Each Member State will supply the Commission (Eurostat) with spatial adjustment factors which allow calculation of PPPs with prices collected in specific locations which adequately reflect the national average price level. 5.1.13. Each Member State will supply the Commission (Eurostat) with weights relating to each basic heading as specified in Annex II which reflect the expenditure pattern in the Member State for the reference year. 5.2. Minimum standards for the validation of price survey results 5.2.1. Each Member State will, before transmitting the data to the Commission (Eurostat), carry out a review of data validity based on:  maximum and minimum prices,  the average price and coefficient of variation,  the number of priced items per basic heading,  the number of priced representative items per basic heading, and  the number of prices observed per item. 5.2.2. An electronic tool containing the algorithms required for the purposes of point 5.2.1 will be supplied by the Commission (Eurostat) to the Member States. 5.2.3. The Commission (Eurostat) will, before finalising the survey results, carry out validity checks, in conjunction with the Member States, based on indicators including: For each basic heading:  the number of items priced by each country,  the number of items attributed a representativity indicator by each country,  the price level index,  the results of the previous survey covering the same basic heading, and  price level indices in PPP terms for each country. For each item:  the number of prices observed by each country, and  the variation coefficients of: (i) average prices in national currencies, (ii) price level indices in PPP terms, and (iii) price level indices in PPP terms for each country. 5.2.4. The Commission (Eurostat) will, before finalising the PPP results at aggregate level, carry out validity checks based on indicators including: At the level of total GDP and its main aggregates:  the consistency of GDP expenditure weights and population estimates with published data,  a comparison of per capita volume indices for current and previous calculations, and  a comparison of price level indices for current and previous calculations. At the level of each basic heading:  a comparison of the GDP weighting structure for current and previous calculations, and  estimates of missing data, where relevant. 5.3. Reporting and assessment 5.3.1. Each Member State will maintain documentation which gives a full description of the manner in which this Regulation has been implemented. This documentation will be available to the Commission (Eurostat) and the other Member States. 5.3.2. Each Member State will have its PPP process assessed at least once every six years by the Commission (Eurostat). The assessments, planned annually and included in the annual Work Programme, will review compliance with this Regulation. A report, based on the assessments, will be made by the Commission (Eurostat) and be made publicly available, including on its website. 5.3.3. In accordance with Article 7(3), shortly after each consumer price survey, a report by the Member State responsible will be given to the Commission (Eurostat) providing information on the way in which the survey was conducted. The Commission (Eurostat) will provide each Member State with a summary of these reports. 6. CONSUMER PRICE SURVEY PROCEDURE 6.1. Member States will carry out the price surveys according to the Work Programme. 6.2. For each survey, the Commission (Eurostat) will prepare the survey item list, based on proposals which will be made by each Member State for each basic heading. 6.3. The Commission (Eurostat) will provide, together with the item list, in all official languages of the European Union, a translation of all specifications in each survey list. 7. CALCULATION PROCEDURE 7.1. Calculation of bilateral parities at basic heading level (a) The calculation of multilateral Ã ltetÃ ²-KÃ ¶ves-Szulc (hereinafter referred to as EKS) parities at basic heading level will be based on a matrix of bilateral parities for each pair of participant countries. (b) The calculation of bilateral parities will be carried out by reference to the prices observed for, and the representativity indicators attributed to, the underlying items. (c) The average survey price for each item will be established as the simple arithmetic mean of the price observations recorded for that item. (d) The national annual average price will be estimated, where necessary, on the basis of the average survey price by using appropriate spatial and temporal adjustment factors. (e) The ratios of the adjusted average prices will then be calculated, where possible, for items and pairs of participant countries, together with their inverse. (f) PPPs will then be calculated, where possible, for all pairs of participant countries for the basic heading. For each pair of participant countries, PPPs will be calculated as the weighted geometric mean of:  the geometric mean of the price ratios of items which are indicated as representative of both countries,  the geometric mean of the price ratios of items which are indicated as representative of the first country but not of the second country,  the geometric mean of the price ratios of items which are indicated as representative of the second country but not of the first country, using weights reflecting the relative representativity of all items priced by both countries. 7.2. Estimation of missing bilateral parities If for any basic heading the bilateral PPPs cannot be calculated, the missing bilateral PPPs will be estimated, where possible, by using the standard procedure of geometric averaging of indirect parities via third countries. Should the matrix of bilateral PPPs for a basic heading still contain any missing values after this estimation procedure, the calculation of multilateral EKS parities will then not be possible for the countries for which bilateral PPPs are missing. Such missing EKS parities will then be estimated by the Commission (Eurostat), using reference PPPs from similar basic headings or any other appropriate estimation method. 7.3. The calculation of bilateral parities at aggregate level (a) The calculation of bilateral parities at a particular level of national accounts aggregation will be carried out using the EKS parities (see point 7.4), and the GDP expenditure weights, for the underlying basic headings. (b) A Laspeyres-type parity will then be calculated for the selected level of aggregation as the arithmetic mean of the parities for the underlying basic headings, weighted by the relative percentages (or nominal values) for the second country of each pair of participant countries. (c) A Paasche-type parity will then be calculated for the selected level of aggregation as the harmonic mean of the parities for the underlying basic headings, weighted by the relative percentages (or nominal values) for the first country of each pair of participant countries. (d) A Fisher-type parity will then be calculated for the selected level of aggregation as the geometric mean of the Laspeyres-type and Paasche-type parities established for each pair of participant countries. 7.4. Calculation of transitive multilateral PPPS The calculation of transitive multilateral parities will be carried out either at basic heading level or any aggregated level by using the EKS procedure based on a complete matrix of Fisher-type parities between each pair of participant countries as follows: where tEKSs denotes the EKS parity between country s and country t; tFs denotes the Fisher-type parity between country s and country t; z denotes the number of participant countries. 8. TRANSMISSION 8.1. The Commission (Eurostat) will supply to the Member States the templates for electronic transmission of the basic information necessary to calculate PPPs. 8.2. Member States will provide basic information to the Commission (Eurostat) in accordance with the templates. 9. PUBLICATION In addition to the provisions contained in Article 9(2), the Commission (Eurostat) may publish results at a more detailed level after consultation with the Member States. 10. CORRECTIONS 10.1. When a mistake is discovered by a Member State, it will immediately and on its own initiative provide the Commission (Eurostat) with correct basic information. In addition, a Member State will inform the Commission (Eurostat) of any suspected inappropriate application of the calculation procedure. 10.2. After becoming aware of a mistake, made either by a Member State or the Commission (Eurostat), the Commission (Eurostat) will inform the Member States and recalculate the PPPs within one month. 10.3. If the mistakes discovered result in a change of at least 0,5 percentage points at the level of per capita GDP in PPS of any Member State, the Commission (Eurostat) will publish a correction as soon as possible, unless such mistakes are discovered later than three months after the results have been published. 10.4. Where a mistake has occurred, the responsible body will take steps to prevent similar future occurrences. 10.5. Revisions carried out after 33 months following the end of the reference year to GDP expenditure weights or to population estimates will not require a correction to be made to PPP results. (1) These weights shall be consistent with the lowest level of available aggregates from national accounts. If the required detail is not available, the Member State may provide best estimates for the missing positions. (2) The dwellings stock quantity approach, as described in the methodological manual, may be used instead of the price approach in cases where actual rentals are missing or are statistically unreliable in line with Regulation (EC) No 1722/2005. (3) The minimum frequency refers to the provision of data for a particular product group, related to the rolling cycle of surveys. ANNEX II Basic headings as defined in Article 3(e) BH No Description INDIVIDUAL CONSUMPTION EXPENDITURE BY HOUSEHOLDS FOOD AND NON-ALCOHOLIC BEVERAGES Food Bread and cereals [COICOP 01.1.1] 1 Rice 2 Other cereals, flour and other cereal products 3 Bread 4 Other bakery products 5 Pasta products Meat [COICOP 01.1.2] 6 Beef and veal 7 Pork 8 Lamb, mutton and goat 9 Poultry 10 Other meats and edible offal 11 Delicatessen and other meat preparations Fish and seafood [COICOP 01.1.3] 12 Fresh, chilled or frozen fish and seafood 13 Preserved or processed fish and seafood Milk, cheese and eggs [COICOP 01.1.4] 14 Fresh milk 15 Preserved milk and other milk products 16 Cheese 17 Eggs and egg-based products Oils and fats [COICOP 01.1.5] 18 Butter 19 Margarine 20 Other edible oils and fats Fruit [COICOP 01.1.6] 21 Fresh or chilled fruit 22 Frozen, preserved or processed fruit and fruit-based products Vegetables [COICOP 01.1.7] 23 Fresh or chilled vegetables other than potatoes 24 Fresh or chilled potatoes 25 Frozen, preserved or processed vegetables and vegetable-based products Sugar, jam, honey, chocolate and confectionery [COICOP 01.1.8] 26 Sugar 27 Jams, marmalades and honey 28 Confectionery, chocolate and other cocoa preparations 29 Edible ice, ice-cream and sorbet Food products n.e.c. [COICOP 01.1.9] 30 Food products n.e.c. Non-alcoholic beverages Coffee, tea and cocoa [COICOP 01.2.1] 31 Coffee, tea and cocoa Mineral waters, soft drinks, fruit and vegetable juices [COICOP 01.2.2] 32 Mineral waters 33 Soft drinks and concentrates 34 Fruit and vegetable juices ALCOHOLIC BEVERAGES, TOBACCO AND NARCOTICS Alcoholic beverages Spirits [COICOP 02.1.1] 35 Spirits Wine [COICOP 02.1.2] 36 Wine Beer [COICOP 02.1.3] 37 Beer Tobacco Tobacco [COICOP 02.2.0] 38 Tobacco Narcotics Narcotics [COICOP 02.3.0] 39 Narcotics CLOTHING AND FOOTWEAR Clothing Clothing materials [COICOP 03.1.1] 40 Clothing materials Garments [COICOP 03.1.2] 41 Men's clothing 42 Women's clothing 43 Children's and infants' clothing Other articles of clothing and clothing accessories [COICOP 03.1.3] 44 Other articles of clothing and clothing accessories Cleaning, repair and hire of clothing [COICOP 03.1.4] 45 Cleaning, repair and hire of clothing Footwear Shoes and other footwear [COICOP 03.2.1] 46 Men's footwear 47 Women's footwear 48 Children's and infants' footwear Repair and hire of footwear [COICOP 03.2.2] 49 Repair and hire of footwear HOUSING, WATER, ELECTRICITY, GAS AND OTHER FUELS Actual rentals for housing Actual rentals for housing [COICOP 04.1.1 and 04.1.2] 50 Actual rentals for housing Imputed rentals for housing Imputed rentals for housing [COICOP 04.2.1 and 04.2.2] 51 Imputed rentals for housing Maintenance and repair of the dwelling Materials for the maintenance and repair of the dwelling [COICOP 04.3.1] 52 Materials for the maintenance and repair of the dwelling Services for the maintenance and repair of the dwelling [COICOP 04.3.2] 53 Services for the maintenance and repair of the dwelling Water supply and miscellaneous services relating to the dwelling Water supply [COICOP 04.4.1] 54 Water supply Miscellaneous services relating to the dwelling [COICOP 04.4.2, 04.4.3 and 04.4.4] 55 Miscellaneous services relating to the dwelling Electricity, gas and other fuels Electricity [COICOP 04.5.1] 56 Electricity Gas [COICOP 04.5.2] 57 Gas Liquid fuels [COICOP 04.5.3] 58 Liquid fuels Solid fuels [COICOP 04.5.4] 59 Solid fuels Heat energy [COICOP 04.5.5] 60 Heat energy FURNISHINGS, HOUSEHOLD EQUIPMENT AND ROUTINE HOUSEHOLD MAINTENANCE Furniture and furnishings, carpets and other floor coverings Furniture and furnishings [COICOP 05.1.1] 61 Kitchen furniture 62 Bedroom furniture 63 Living-room and dining-room furniture 64 Other furniture and furnishings Carpets and other floor coverings [COICOP 05.1.2] 65 Carpets and other floor coverings Repair of furniture, furnishings and floor coverings [COICOP 05.1.3] 66 Repair of furniture, furnishings and floor coverings Household textiles Household textiles [COICOP 05.2.0] 67 Household textiles Household appliances Major household appliances whether electric or not [COICOP 05.3.1] 68 Major household appliances whether electric or not Small electric household appliances [COICOP 05.3.2] 69 Small electric household appliances Repair of household appliances [COICOP 05.3.3] 70 Repair of household appliances Glassware, tableware and household utensils Glassware, tableware and household utensils [COICOP 05.4.0] 71 Glassware, tableware and household utensils Tools and equipment for house and garden Major tools and equipment [COICOP 05.5.1] 72 Major tools and equipment Small tools and miscellaneous accessories [COICOP 05.5.2] 73 Small tools and miscellaneous accessories Goods and services for routine household maintenance Non-durable household goods [COICOP 05.6.1] 74 Non-durable household goods Domestic services and household services [COICOP 05.6.2] 75 Domestic services 76 Household services HEALTH Medical products, appliances and equipment Pharmaceutical products [COICOIP 06.1.1] 77 Pharmaceutical products Other medical products [COICOP 06.1.2] 78 Other medical products Therapeutic appliances and equipment [COICOP 06.1.3] 79 Therapeutic appliances and equipment Out-patient services Medical Services [COICOP 06.2.1] 80 Medical Services Dental services [COICOP 06.2.2] 81 Dental services Paramedical services [COICOP 06.2.3] 82 Paramedical services Hospital services Hospital services [COICOP 06.3.0] 83 Hospital services TRANSPORT Purchase of vehicles Motor cars [COICOP 07.1.1] 84 Motor cars with diesel engine 85 Motor cars with petrol engine of cubic capacity of less than 1 200cc 86 Motor cars with petrol engine of cubic capacity of 1 200cc to 1 699cc 87 Motor cars with petrol engine of cubic capacity of 1 700cc to 2 999cc 88 Motor cars with petrol engine of cubic capacity of 3 000cc and over Motor cycles [COICOP 07.1.2] 89 Motor cycles Bicycles [COICOP 07.1.3] 90 Bicycles Animal-drawn vehicles [COICOP 07.1.4] 91 Animal-drawn vehicles Operation of personal transport equipment Spare parts and accessories for personal transport equipment [COICOP 07.2.1] 92 Spare parts and accessories for personal transport equipment Fuels and lubricants for personal transport equipment [COICOP 07.2.2] 93 Fuels and lubricants for personal transport equipment Maintenance and repair of personal transport equipment [COICOP 07.2.3] 94 Maintenance and repair of personal transport equipment Other services in respect of personal transport equipment [COICOP 07.2.4] 95 Other services in respect of personal transport equipment Transport services Passenger transport by railway [COICOP 07.3.1] 96 Passenger transport by railway Passenger transport by road [COICOP 07.3.2] 97 Passenger transport by road Passenger transport by air [COICOP 07.3.3] 98 Passenger transport by air Passenger transport by sea and inland waterway [COICOP 07.3.4] 99 Passenger transport by sea and inland waterway Combined passenger transport [COICOP 07.3.5] 100 Combined passenger transport Other purchased transport services [COICOP 07.3.6] 101 Other purchased transport services COMMUNICATION Postal services Postal service s [COICOP 08.1.0] 102 Postal services Telephone and telefax equipment Telephone and telefax equipment [COICOP 08.2.0] 103 Telephone and telefax equipment Telephone and telefax services Telephone and telefax services [COICOP 08.3.0] 104 Telephone and telefax services RECREATION AND CULTURE Audio-visual, photographic and information processing equipment Equipment for the reception, recording and reproduction of sound and pictures [COICOP 09.1.1] 105 Equipment for the reception, recording and reproduction of sound and pictures Photographic and cinematographic equipment and optical instruments [COICOP 09.1.2] 106 Photographic and cinematographic equipment and optical instruments Information processing equipment [COICOP 09.1.3] 107 Information processing equipment Recording media [COICOP 09.1.4] 108 Pre-recorded recording media 109 Unrecorded recording media Repair of audio-visual, photographic and information processing equipment [COICOP 09.1.5] 110 Repair of audio-visual, photographic and information processing equipment Other major durables for recreation and culture Major durables for outdoor recreation [COICOP 09.2.1] 111 Major durables for outdoor recreation Musical instruments and major durables for indoor recreation [COICOP 09.2.2] 112 Musical instruments and major durables for indoor recreation Maintenance and repair of other major durables for recreation and culture [COICOP 09.2.3] 113 Maintenance and repair of other major durables for recreation and culture Other recreational items and equipment, gardens and pets Games, toys and hobbies [COICOP 09.3.1] 114 Games, toys and hobbies Equipment for sport, camping and open-air recreation [COICOP 09.3.2] 115 Equipment for sport, camping and open-air recreation Gardens, plants and flowers [COICOP 09.3.3] 116 Gardens, plants and flowers Pets and related products [COICOP 09.3.4] 117 Pets and related products Veterinary and other services for pets [COICOP 09.3.5] 118 Veterinary and other services for pets Recreational and cultural services Recreational and sporting services [COICOP 09.4.1] 119 Recreational and sporting services Cultural services [COICOP 09.4.2] 120 Photographic services 121 Other cultural services Games of chance [COICOP 09.4.3] 122 Games of chance Newspapers, books and stationery Books [COICOP 09.5.1] 123 Books Newspapers and periodicals [COICOP 09.5.2] 124 Newspapers and periodicals Miscellaneous printed matter, stationery and drawing materials [COICOP 09.5.3 and 09.5.4] 125 Miscellaneous printed matter, stationery and drawing materials Package holidays Package holidays [COICOP 09.6.0] 126 Package holidays EDUCATION Pre-primary and primary education Pre-primary and primary education [COICOP 10.1.0] 127 Pre-primary and primary education Secondary education Secondary education [COICOP 10.2.0] 128 Secondary education Post-secondary non-tertiary education Post-secondary non-tertiary education [COICOP 10.3.0] 129 Post-secondary non-tertiary education Tertiary education Tertiary education [COICOP 10.4.0] 130 Tertiary education Education not definable by level Education not definable by level [COICOP 10.5.0] 131 Education not definable by level RESTAURANTS AND HOTELS Catering services Restaurants, cafÃ ©s and the like [COICOP 11.1.1] 132 Restaurant services whatever the type of establishment 133 Pubs, bars, cafÃ ©s, tea rooms and the like Canteens [COICOP 11.1.2] 134 Canteens Accommodation services Accommodation services [COICOP 11.2.0] 135 Accommodation services MISCELLANEOUS GOODS AND SERVICES Personal care Hairdressing salons and personal grooming establishments [COICOP 12.1.1] 136 Hairdressing salons and personal grooming establishments Electric appliances for personal care [COICOP 12.1.2] 137 Electric appliances for personal care Other appliances, articles and products for personal care [COICOP 12.1.3] 138 Other appliances, articles and products for personal care Prostitution Prostitution [COICOP 12.2.0] 139 Prostitution Personal effects n.e.c. Jewellery, clocks and watches [COICOP 12.3.1] 140 Jewellery, clocks and watches Other personal effects [COICOP 12.3.2] 141 Other personal effects Social protection Social protection [COICOP 12.4.0] 142 Social protection Insurance Insurance [COICOP 12.5.1, 12.5.2, 12.5.3, 12.5.4 and 12.5.5] 143 Insurance Financial services n.e.c. FISIM [COICOP 12.6.1] 144 FISIM Other financial services n.e.c. [COICOP 12.6.2] 145 Other financial services n.e.c. Other services n.e.c. Other services n.e.c. [COICOP 12.7.0] 146 Other services n.e.c. BALANCE OF EXPENDITURE OF RESIDENT ABROAD AND EXPENDITURE OF NON-RESIDENTS ON THE ECONOMIC TERRITORY Final consumption expenditure of resident households in the rest of the world Final consumption expenditure of resident households in the rest of the world 147 Final consumption expenditure of resident households in the rest of the world Final consumption expenditure of non-resident households on the economic territory Final consumption expenditure of non-resident households on the economic territory 148 Final consumption expenditure of non-resident households on the economic territory INDIVIDUAL CONSUMPTION EXPENDITURE BY NON-PROFIT INSTITUTIONS SERVING HOUSEHOLDS HOUSING Housing Housing [COPNI 01.0.0] 149 Housing HEALTH Health Health [COPNI 02.1.1 to 02.6.0] 150 Health RECREATION AND CULTURE Recreation and culture Recreation and culture [COPNI 03.1.0 and 03.2.0] 151 Recreation and culture EDUCATION Education Education [COPNI 04.1.0 to 04.7.0] 152 Education SOCIAL PROTECTION Social protection Social protection [COPNI 05.1.0 and 05.2.0] 153 Social protection OTHER SERVICES Other services Other services [COPNI 06.0.0 to 09.2.0] 154 Other services INDIVIDUAL CONSUMPTION EXPENDITURE BY GOVERNMENT HOUSING Housing Housing 155 Housing HEALTH Health benefits and reimbursements Medical products, appliances and equipment 156 Pharmaceutical products 157 Other medical products 158 Therapeutic appliances and equipment Health services 159 Out-patient medical services 160 Out-patient dental services 161 Out-patient paramedical services 162 Hospital services Production of health services Compensation of employees 163 Physicians 164 Nurses and other medical staff 165 Non-medical staff Intermediate consumption 166 Pharmaceutical products 167 Other medical goods 168 Therapeutic appliances and equipment 169 Intermediate consumption n.e.c. Gross operating surplus 170 Gross operating surplus Net taxes on production 171 Net taxes on production Receipts from sales 172 Receipts from sales RECREATION AND CULTURE Recreation and culture Recreation and culture 173 Recreation and culture EDUCATION Education benefits and reimbursements Education benefits and reimbursements 174 Education benefits and reimbursements Production of education services Compensation of employees 175 Pre-primary and primary education 176 Secondary education 177 Post-secondary non-tertiary education 178 Tertiary education Intermediate consumption 179 Intermediate consumption Gross operating surplus 180 Gross operating surplus Net taxes on production 181 Net taxes on production Receipts from sales 182 Receipt from sales SOCIAL PROTECTION Social protection Social protection 183 Social protection COLLECTIVE CONSUMPTION EXPENDITURE BY GOVERNMENT COLLECTIVE SERVICES Collective services Compensation of employees 184 Compensation of employees (collective services relating to defence) 185 Compensation of employees (collective services other than defence) Intermediate consumption 186 Intermediate consumption (collective services relating to defence) 187 Intermediate consumption (collective services other than defence) Gross operating surplus 188 Gross operating surplus Net taxes on production 189 Net taxes on production Receipts from sales 190 Receipts from sales EXPENDITURE ON GROSS FIXED CAPITAL FORMATION MACHINERY AND EQUIPMENT Metal products and equipment Fabricated metal products, except machinery and equipment [CPA 28.11 to 28.75] 191 Fabricated metal products, except machinery and equipment General purpose machinery [CPA 29.11 to 29.24] 192 Engines and turbines, pumps and compressors 193 Other general purpose machinery Special purpose machinery [CPA 29.31 to 29.72] 194 Agricultural and forestry machinery 195 Machine tools 196 Machinery for metallurgy, mining, quarrying and construction 197 Machinery for food, beverages and tobacco processing 198 Machinery for textile, apparel and leather production 199 Other special purpose machinery Electrical and optical equipment [CPA 30.01 to 33.50] 200 Office machinery 201 Computers and other information processing equipment 202 Electrical machinery and apparatus 203 Radio, television and communications equipment and apparatus 204 Medical, precision and optical instruments, watches and clocks Other manufactured goods n.e.c. [CPA 36.11 to 36.63] 205 Other manufactured goods n.e.c. Transport equipment Road transport equipment [CPA 34.10 to 34.30 and 35.41 to 35.50] 206 Motor vehicles, trailers and semi-trailers 207 Other road transport Other transport equipment [CPA 35.11 to 35.30] 208 Ships, boats, steamers, tugs, floating platforms, rigs 209 Locomotives and rolling stock 210 Aircraft, helicopters and other aeronautical equipment CONSTRUCTION Residential buildings One and two dwelling buildings [CPA division 45] 211 One or two dwelling buildings Multi-dwelling buildings [CPA division 45] 212 Multi-dwelling buildings Non-residential buildings Agricultural buildings [CPA division 45] 213 Agricultural buildings Industrial buildings and warehouses [CPA division 45] 214 Industrial buildings and warehouses Commercial buildings [CPA division 45] 215 Commercial buildings Other non-residential buildings [CPA division 45] 216 Other non-residential buildings Civil engineering works Transport infrastructures [CPA division 45] 217 Transport infrastructures Pipelines, communication and power lines [CPA division 45] 218 Pipelines, communication and power lines Other civil engineering works [CPA division 45] 219 Other civil engineering works OTHER PRODUCTS Other products Products of agriculture, forestry, fisheries and aquaculture [CPA divisions 01, 02 and 05] 220 Products of agriculture, forestry, fisheries and aquaculture Software [CPA 72.20] 221 Software Other products n.e.c. [CPA n.e.c.] 222 Other products n.e.c. CHANGES IN INVENTORIES AND ACQUISITIONS LESS DISPOSALS OF VALUABLES CHANGES IN INVENTORIES Changes in inventories Changes in inventories 223 Changes in inventories ACQUISITIONS LESS DISPOSALS OF VALUABLES Acquisitions less disposals of valuables Acquisitions less disposals of valuables 224 Acquisitions less disposals of valuables BALANCE OF EXPORTS AND IMPORTS EXPORTS OF GOODS AND SERVICES Exports of goods Exports of goods to the EU and institutions of the EU 225 Exports of goods to EU countries 226 Exports of goods to institutions of the EU Exports of goods to third countries and international organisations 227 Exports of goods to third countries and international organisations Exports of services Exports of services to the EU and institutions of the EU 228 Exports of services to EU countries 229 Exports of services to institutions of the EU Exports of services to third countries and international organisations 230 Exports of services to third countries and international organisations IMPORTS OF GOODS AND SERVICES Imports of goods Imports of goods from the EU and institutions of the EU 231 Imports of goods from EU countries 232 Imports of goods from institutions of the EU Imports of goods from third countries and international organisations 233 Imports of goods from third countries and international organisations Imports of services Imports of services from the EU and institutions of the EU 234 Imports of services from EU countries 235 Imports of services from institutions of the EU Imports of services from third countries and international organisations 236 Imports of services from third countries and international organisations